

Exhibit 10.11


AMEDISYS, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN


RESTRICTED SHARE UNIT AWARD AGREEMENT


This Restricted Share Unit Award Agreement (this “Agreement”), dated as of
[date] (the “Grant Date”), is by and between Amedisys, Inc., a Delaware
corporation (the “Company”), and [name] (the “Participant”). Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them in
the Omnibus Plan (as defined below). This Agreement constitutes the Award Notice
that is described in the Omnibus Plan.
RECITALS
WHEREAS, the Company has established and maintains its 2018 Omnibus Incentive
Compensation Plan (as the same may be amended from time to time, the “Omnibus
Plan”) for the purposes that are stated therein; and
WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has made an Award of Restricted Share Units (“RSUs”) to the
Participant on the Grant Date, subject to the terms of the Omnibus Plan and the
terms that are contained herein;
NOW, THEREFORE, in consideration of the foregoing, and mutual agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Participant agree as follows:
1.    Grant of RSUs.
(a)    Award. This RSU Award is made with respect to [number] shares of Common
Stock. Each RSU represents the right to receive a share of Common Stock, subject
to the terms and conditions set forth in the Omnibus Plan and this Agreement.
Prior to the vesting of RSUs hereunder, the Participant will not have any
interest in the Common Stock subject to this Award or be entitled to any voting
rights, dividends or any other rights and privileges of stockholders of the
Company.
(b)    Vesting Schedule. Subject to Section 3 of this Agreement, the RSUs
granted under Section 1(a) shall vest, if at all, on each date specified in the
following schedule (each such date, a “Vesting Date”), provided that the
Participant has not incurred a termination of Employment (as defined in the
Omnibus Plan) prior to such Vesting Date:
(i)[_______] shares of Common Stock will become vested on the first anniversary
of the Grant Date;
(ii)An additional [_______] shares of Common Stock will become vested on the
second anniversary of the Grant Date;
(iii)An additional [_______] shares of Common Stock will become vested on the
third anniversary of the Grant Date; and


1

--------------------------------------------------------------------------------




(iv)An additional [_______] shares of Common Stock will become vested on the
fourth anniversary of the Grant Date.
(c)    Stockholder Rights. At each respective Vesting Date, or such other times
that this Award becomes vested, the Participant shall be deemed the owner of the
Common Stock and will have all rights of a stockholder with respect thereto and
the Company will promptly deliver such shares of Common Stock to the
Participant; provided, however, that the Company shall be under no obligation to
deliver Common Stock under this Award until all conditions stated in the Omnibus
Plan with respect to regulatory approvals and listing requirements have been
satisfied.
2.    Restrictions on Transfer This Agreement and the RSUs are not assignable or
transferable other than by will or by the laws of descent and distribution or
pursuant to certain domestic relations orders. The terms of this Agreement shall
be binding on the Participant’s heirs and successors and on the administrators
and executors of the Participant’s estate. Any attempt to transfer the
Participant’s rights under this Agreement or the RSUs granted hereby other than
in accordance with the provisions of this Section 2 shall cause all rights of
the Participant hereunder to be immediately forfeited.
3.
Effect of Termination of Employment. [The Participant’s rights to the RSU on
termination of Employment are described in the Omnibus Plan.] / [This Section 3
modifies the terms of Omnibus Plan regarding the effect of termination of the
Participant’s Employment (as defined in the Omnibus Plan).

(a)
Termination without Cause or with Good Reason Not Due to a Change in Control. If
the Participant’s Employment is terminated without Cause or with Good Reason (as
such terms are defined in the Amedisys Holding, L.L.C. Severance Plan for Key
Executives) at any time prior to a Change in Control (as such term is defined in
the Omnibus Plan), or following the second anniversary of a Change in Control,
the Participant shall be entitled to a pro rata vesting of a number of the RSUs.
The pro rata calculation (which shall take into account the total number of RSUs
that have previously vested) shall be determined by multiplying (x) the total
number of RSUs granted under Section 1(a) of this Agreement by (y) a fraction,
the numerator of which is the total number of whole months between the Grant
Date and the date of termination and the denominator of which is [number of
total months].

(b)
Other Termination of Employment. Except as provided in this Section 3, the
Participant’s rights to the RSU on termination of Employment are governed by the
Omnibus Plan.]

4.    Tax Withholding. Prior to the issuance or delivery of Common Stock in
connection with the vesting of the RSUs, payment must be made by the Participant
of any federal, state, local or other taxes that become due on account of the
Award. Such obligations shall be satisfied by withholding whole shares of Common
Stock with an aggregate Fair Market Value equal to such obligations, unless the
Participant makes other arrangements for withholding with the Company.


2

--------------------------------------------------------------------------------




The amount that is calculated for withholding shall not exceed the maximum
withholding rate. Any fractional share of Common Stock remaining shall be paid
in cash to the Participant.
5.    Omnibus Plan Incorporated by Reference. This grant of RSUs is made
pursuant to the Omnibus Plan, and in all respects will be interpreted in
accordance with the Omnibus Plan, as amended. The Committee has the authority to
interpret and construe this Agreement pursuant to the terms of the Omnibus Plan,
and its decisions are conclusive as to any questions arising hereunder. The
Participant hereby acknowledges receipt of the Omnibus Plan, which shall be
deemed to be incorporated in and form a part hereof. In the event of any
conflict between the terms of this Agreement and the terms of the Omnibus Plan,
as the same may be amended and in effect from time to time, the terms of the
Omnibus Plan shall prevail.
6.    No Employment or Other Rights. This grant of RSUs does not confer upon the
Participant any right to be continued in the Employment of the Company or any
subsidiary or interfere in any way with the right of the Company to terminate
the Participant’s Employment at any time, for any reason, with or without cause,
or to decrease the Participant’s compensation or benefits. This grant of RSUs is
a one-time benefit and does not create any contractual or other right to receive
additional RSUs or other benefits in lieu of RSUs in the future.
7.    Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.
8.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Participant will be
addressed to the Participant at the current address shown on the books and
records of the Company. Any notice shall be sent by registered or certified
mail, overnight courier service or by electronic delivery.
9.    Entire Agreement. This Agreement and the Omnibus Plan contain the entire
agreement between the Participant and the Company regarding the grant of RSUs
and supersede all prior arrangements or understandings with respect thereto.
10.    Amendment. This Agreement may not be amended, modified or waived except
by a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.
11.    Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement, and each provision
of the Omnibus Plan and this Agreement shall be severable and enforceable to the
extent permitted by law.
12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the


3

--------------------------------------------------------------------------------




original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
13.    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Participant shall
be treated as agent and attorney-in-fact for that interest held or claimed by
his spouse with respect to this Agreement, the RSUs and any shares of Common
Stock delivered in accordance with Section 1(c) of this Agreement, and the
parties to this Agreement shall act in all matters as if the Participant was the
sole owner of this Agreement and the shares of Common Stock. This appointment is
coupled with an interest and is irrevocable.
[Signature page follows]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Participant has executed this Agreement
effective as of the Grant Date.
DATE OF GRANT: [date]
AMEDISYS, INC.
      
By:        
     __________________________________________________
[Name and title - Authorized Signatory]


PARTICIPANT


        
[name]






5